i          i        i                                                                i       i      i




                                  MEMORANDUM OPINION


                                         No. 04-09-00049-CV

                               IN THE INTEREST OF C.G., a Child,

                    From the 216th Judicial District Court, Bandera County, Texas
                                      Trial Court No. 9350-04
                            Honorable Michael P. Peden, Judge Presiding


PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: May 6, 2009

DISMISSED

           On March 27, 2009, we issued a show cause order instructing appellant to respond by either

paying the filing fee of $175.00 to the clerk of this court, or providing written proof that appellant

is entitled to appeal without paying the filing fee, on or before April 13, 2009. See TEX . R. APP . P.

5. Appellant has failed to respond to the court’s order. Therefore, we dismiss the appeal. See TEX .

R. APP . P. 42.3(c). Costs of appeal are taxed against appellant.

                                                        PER CURIAM